Supreme Court of Florida
                             ____________

                           No. SC21-1173
                            ____________

     IN RE: AMENDMENTS TO FLORIDA FAMILY LAW RULE OF
                  PROCEDURE 12.100.

                           March 24, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to Florida Family Law Rule of Procedure 12.100

(Pleadings and Motions). See Fla. R. Gen. Prac. & Jud. Admin.

2.140(b)(1). We have jurisdiction. See art. V, § 2(a), Fla. Const.

     The Florida Bar’s Family Law Rules Committee (Committee)

filed a report proposing amendments to rule 12.100. The

Committee and the Board of Governors of The Florida Bar

unanimously approved the proposed amendments. The Committee

published its proposal for comment prior to filing it with the Court

and received one comment in support of the proposed amendments.

After the Committee filed its report, the Court published the
proposal for comment. One comment was received in support of

the proposed amendments, and the Committee filed a response.

     Having considered the proposed amendments, the comment,

and the Committee’s response, the Court hereby amends Florida

Family Law Rule of Procedure 12.100 (Pleadings and Motions) as

proposed by the Committee. The more significant amendments are

discussed below.

     First, throughout subdivision (c) (Caption), references to the

parties are streamlined for clarity and consistency with approved

family law forms.

     Next, existing subdivision (c)(2) is relocated to subdivision

(c)(1), and existing subdivision (c)(1) is renumbered as subdivision

(c)(2). Within newly renumbered subdivision (c)(1), language is

added to clarify that the caption of a case must remain unchanged,

but a provision is added that would allow the court to change a

caption for good cause shown.

     Additionally, newly renumbered subdivision (c)(2)(I), which

provides that the caption in all supplemental proceedings for

modification or actions to enforce must remain the same, is deleted.



                                 -2-
     Last, in subdivision (d) (Notice of Related Cases), a reference to

the Rules of Judicial Administration is amended to reflect the

updated name, the Rules of General Practice and Judicial

Administration. See In re Amends. to Fla. Rules of Jud. Admin.—

2020 Regular-Cycle Report, 310 So. 3d 374 (Fla. 2021).

     Accordingly, Florida Family Law Rule of Procedure 12.100 is

amended as set forth in the appendix to this opinion. New language

is indicated by underscoring; deletions are indicated by struck-

through type. The amendments shall become effective April 1,

2022, at 12:01 a.m.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Family Law Rules of Procedure

Ashley Elizabeth Taylor, Chair, Family Law Rules Committee,
Tampa, Florida, Joshua E. Doyle, Executive Director, and Mikalla
Andies Davis, Staff Liaison, The Florida Bar, Tallahassee, Florida,

          for Petitioner

Heather L. Apicella, Chair, Family Law Section of The Florida Bar,
Boca Raton, Florida, Kristin R.H. Kirkner, Co-Chair, Rules and
Forms Committee, Family Law Section of The Florida Bar, Tampa,
                                 -3-
Florida, and Jack A. Moring, Co-Chair, Rules and Forms
Committee, Family Law Section of The Florida Bar, Crystal River,
Florida,

     Responding with comments




                               -4-
                              APPENDIX

RULE 12.100. PLEADINGS AND MOTIONS

     (a)   [No Change]

     (b)   [No Change]

     (c)   Caption.

          (1) Trial level nomenclature used in the caption should
be simple, clear and constant, regardless of who files a petition,
counter-petition, motion, or a supplemental action. Even upon filing
a supplemental petition or counter-petition, the trial level
nomenclature must remain unchanged. Information as to who files
a pleading or motion should be part of the document rather than in
the caption of the case. Notwithstanding the foregoing, a court, for
good cause shown, may change a caption.

            (2) Every pleading, motion, order, judgment, or other
document must have a caption containing the name of the court,
the file number, and except for in rem proceedings, the name of the
first party on each side with an appropriate indication of other
parties, and a designation identifying the party filing it and its
nature or the nature of the order, as the case may be. In any in rem
proceeding, every pleading, motion, order, judgment, or other
document must have a caption containing the name of the court,
the file number, the style “In re” (followed by the name or general
description of the property), and a designation of the person or
entity filing it and its nature or the nature of the order. All
documents filed in the action must be styled in such a manner as
to indicate clearly the subject matter of the document and the party
requesting or obtaining relief. Specific captions for family law cases
are as follows:

                (A)   Matters Arising From Dissolution of Marriage.

                         (i) Original Dissolution of Marriage: In re the
Marriage of .........., HusbandPetitioner and .........., WifeRespondent,
regardless of who files first and whether there is a counter-petition.

                                  -5-
                       (ii) Modification of Final Judgment of
Dissolution of Marriage: In the Former Marriage of .........., Former
HusbandPetitioner, and .........., Former WifeRespondent, regardless
of who files first andthe supplemental petition and whether there is
a supplemental counter-petition.

                (B)   Annulment.

                       (i)   Original Annulment: In re the Marriage of
.........., HusbandPetitioner and .........., WifeRespondent, regardless
of who files first and whether a counter-petition for annulment or
any other pleading in the alternative for dissolution of marriage is
filed.

                      (ii)   [No Change]

                   (C) Support Unconnected With Dissolution of
Marriage: In re the Marriage of .........., HusbandPetitioner and
.........., WifeRespondent, regardless of who files first and whether
there is a counter-petition.

                (D)   Paternity.

                      (i)    Original Paternity Proceeding when
Paternity is not Admitted Before Filing: .........., Putative
FatherPetitioner, and .........., MotherRespondent, regardless of who
files first and whether there is a counter-petition.

                       (ii) Original Paternity Proceedings when
Paternity has been Admitted Before Filing: .........., FatherPetitioner,
and .........., MotherRespondent, regardless of who files first and
whether there is a counter-petition.

                     (iii) Paternity Modification: ..........,
FatherPetitioner, and .........., MotherRespondent, regardless of who
files the supplemental petition and whether there is a supplemental
counter-petition.

                         (iv) Disestablishment of Paternity Proceeding:
.........., FatherPetitioner, and .........., MotherRespondent.

                                   -6-
          (E) – (H)   [No Change]

                (I)  In all supplemental proceedings for
modification or actions to enforce, the caption must remain the
same as indicated in this rule.

           (2) Trial level nomenclature used in the caption should
be simple, clear, constant, and, to the extent possible, unchanging,
regardless of who files a petition, counter-petition, or a
supplemental action. The trial level nomenclature expressed herein
is intended to meaningfully identify the parties by role, such as
Wife, Husband, Former Wife, Former Husband, Putative Father,
Father, and Mother. Information as to who files a pleading or
motion should be part of the document rather than in the caption of
the case.

          (3) - (4)   [No Change]

     (d) Notice of Related Cases. A notice of related cases, form
12.900(h), must be filed in conformity with Florida Rule of General
Practice and Judicial Administration 2.545(d).

                           Commentary
                            [No Change]

                        Court Commentary
      2022 Amendments. This rule is amended to clarify that trial
level nomenclature should be simple, clear, and constant even upon
the filing of a post-judgment motion or supplemental action, unless
there has been a judicial determination of good cause shown.




                                -7-